In re Abboud, Dana; — Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. P, No. 07-1340; to the Court of Appeal, Fifth Circuit, No. 07-K-214.
Writ granted. Before and during a trial, a person shall be bailable except when he is charged with a capital offense, a crime of violence or with production, manufacture, distribution, or dispensing or possession with intent to produce, manufacture, distribute, or dispense a controlled dangerous substance. La. Const. art. I, Section 18. The defendant is charged with 22 counts of theft over five hundred dollars. The judgment of the court of appeal is reversed and the commissioner’s judgment setting bond is reinstated.